--------------------------------------------------------------------------------



EXHIBIT 10.19


MTM TECHNOLOGIES, INC.
2004 EQUITY INCENTIVE PLAN


Restricted Stock Unit Award Agreement


MTM Technologies, Inc., a New York corporation formerly known as
Micros-to-Mainframes Inc. (the “Company”), pursuant to Section 4.1 (f) of the
Micros-to-Mainframes, Inc. 2004 Equity Incentive Plan (the “Plan”), has granted
to <<First Name>> <<MI>> <<Last Name>> (the “Grantee”) a total of <<Number of
Shares>> restricted stock units (the “Units”) with respect to a total of
<<Number of Shares>> shares (the “Shares”) of the common stock, par value $0.001
per share (the “Common Stock”), of the Company, on the terms and conditions set
forth herein and, in all respects subject to the terms and conditions of the
Plan. The date of grant of the Units is <<Award Date>> (the “Date of Grant”).


Unless otherwise defined herein, capitalized terms defined in the Plan shall
have the same defined meanings herein.


1.
Units.



The Units represent the Grantee’s right to receive the Shares on the vesting
date of the Units, subject to Grantee’s earlier forfeiture of the Units as
provided herein or under the Plan.


2.
Anti-Dilution Provisions.



(a)    If there is any stock dividend, stock split, or combination of shares of
Common Stock, the number and amount of Shares then subject to the Units and the
Acceleration Price (as defined herein) shall be proportionately and
appropriately adjusted as determined by the Committee, whose determination shall
be final, conclusive and binding upon Grantee and the Company.


(b)    If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation, whether
or not the Company is the surviving corporation, an adjustment, if any, shall be
made in the number and kind of shares that may be subject to the Units as the
Board or Committee may deem equitable, and whose determination shall be final,
conclusive and binding upon Grantee and the Company. Failure of the Board or the
Committee to provide for an adjustment pursuant to this Section 2(b) prior to
the effective date of any Company action referred to herein shall be conclusive
evidence that no adjustment is required in consequence of such action.


3.
Non-Transferability.



The Units shall not be transferable by Grantee other than by will or by the laws
of descent or distribution. The terms of this agreement shall be binding upon
Grantee’s executors, administrators, heirs, successors and assigns.


4.
Certain Rights Not Conferred by Units.



Grantee shall not, by virtue of holding the Units, be entitled to any rights of
a shareholder of the Company, including the right to vote and to receive
dividends and other distributions with respect to the Shares subject to the
Units, until delivery to Grantee of certificates representing the Shares in
satisfaction of the Units.


5.
Expenses.



The Company shall pay all original issue and transfer taxes with respect to the
issuance of the Shares pursuant hereto and all other fees and expenses
necessarily incurred by the Company in connection therewith.


6.
Vesting of Units.



(a)  Subject to Section 6(b), the Units shall become vested as follows:

 

--------------------------------------------------------------------------------



 


 
(i)
On the first anniversary of the Date of Grant, <<Vesting Increment>> Units shall
vest;

 
(ii)
On the second anniversary of the Date of Grant <<Vesting Increment>> Units shall
vest (in addition to any Units vested pursuant to subparagraph (a)(i) of this
section 6);

 
(iii)
On the third anniversary of the Date of Grant, <<Vesting Increment>> Units shall
vest (in addition to any Units vested pursuant to subparagraphs (a)(i) and
(a)(ii) of this section 6); and

 
(iv)
On the fourth anniversary of the Date of Grant, <<Vesting Increment>> Units
shall vest (in addition to any Units vested pursuant to subparagraphs (a)(i),
(a)(ii) and (a)(iii) of this section

 
(b)    In the event of (x) Grantee’s termination for “cause”, (y) Grantee’s
voluntary termination of Grantee’s employment with the Company or (z) Grantee’s
death or Disability, the exercisability of the Units shall be subject to the
provisions of section 5.7 of the Plan.


7.
Delivery of Shares.



(a)    Upon vesting of the Units pursuant to Section 6(a) and subject to Section
7(b), the Company shall register the Shares subject to the Units in the name of
Grantee and shall deliver certificates for such Shares, free of all
restrictions, except any restrictions that may be imposed by law, to Grantee;
provided that subject to applicable law, including without limitation Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, Grantee may elect to defer the receipt of the Shares pursuant to
procedures established by the Company; provided that such Grantee deferral
election will not result in adverse federal income tax consequences to the
Company.


(b)    The Company shall deliver no Shares pursuant to Section 7(a) until all
laws, rules and regulations which the Committee may deem applicable have been
complied with.


(c)    Grantee shall not be considered a record holder of the Shares for any
purpose until the date on which Grantee is actually recorded as the holder of
such Shares in the records of the Company.


8.
Acceptance of the Terms and Conditions of the Plan.



The acceptance by Grantee of this Restricted Stock Unit Award Agreement and the
Units shall constitute the acceptance of and agreement to all of the terms and
conditions contained herein and in the Plan.


9.
Continued Employment.



Nothing herein shall be deemed to create any employment or guaranty of continued
employment or limit in any way the Company’s right to terminate Grantee’s
employment at any time.


10.
Applicable Law.



The validity, construction, interpretation, administration and effect of this
Restricted Stock Unit Award Agreement, and of the rules, regulations and rights
under the Plan relating to this agreement, shall be governed by the substantive
laws, but not the choice of law rules, of the State of New York.

 

--------------------------------------------------------------------------------



 
 

 
MTM TECHNOLOGIES. INC.
       
By:
           
Name:
   
Title:



GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK UNIT AWARD
AGREEMENT, NOR IN THE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL
CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE COMPANY’S
RIGHT TO TERMINATE EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.


Grantee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that Grantee is familiar with the terms and
provisions thereof, and hereby accepts the Units subject to all of the terms and
provisions thereof. Grantee has reviewed the Plan and this agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this agreement and fully understands all of the terms and provisions
of the Units and this agreement. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan. Grantee further agrees to notify the Company
upon any change in the residence address indicated below.


Accepted and agreed by Grantee
as of the Date of Grant:




By:
         
Name:
<<First Name>> <<MI>> <<Last Name>>
     
Address:
<<Street Address>>
 
<<City State, Zip>>

 
 

--------------------------------------------------------------------------------